PER CURIAM
(Regla 50)
Hoy nos toca resolver, a la luz de la Regla 46 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, según enmendada por la Ley Núm. 40 de 10 de enero de 1999, qué efecto, si al-guno, tiene sobre la prueba aportada por el peticionario —un sobre timbrado del tribunal de instancia con el mata-sellos de la fecha del depósito en el correo— para probar que no hubo simultaneidad entre las fechas del archivo en autos de copia de la notificación de la sentencia y el depó-sito de ésta en el correo, el que la parte contraria acepte que en realidad hubo un desfase entre las fechas de ar-chivo en autos y el envío por correo.
I
El 22 de abril de 1999, el Tribunal de Primera Instancia, Sala Superior de Ponce, dictó una sentencia sumaria par-cial mediante la cual desestimó, por prescripción, una re-clamación en daños y perjuicios por alegadas violaciones de derechos civiles. Copia de la notificación de dicha sen-tencia fue archivada en autos el 5 de noviembre.
Inconforme con esta determinación, el 23 de noviembre de 1999, la parte demandante, aquí peticionaria, Edgardo Lloréns Quiñones, por sí, y en representación de la socie-dad de bienes gananciales compuesta por él y su esposa Rosario Valedón Jiménez (en adelante Lloréns Quiñones), presentó una moción de reconsideración. El 29 de noviem-bre de 1999 el foro de instancia emitió una orden conce-diéndole término a la parte demandada, aquí recurrida, para que se expresara. Tras varios trámites procesales, el 31 de enero de 2000, el tribunal de instancia denegó la reconsideración. Adujo, en lo esencial, que dicho foro care-cía de jurisdicción para entender en la moción de reconsi-deración, toda vez que ésta había sido presentada fuera del término jurisdiccional de quince (15) días que dispone la *5Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Señaló que la notificación de la sentencia sumaria parcial fue archivada en autos el 5 de noviembre de 1999 y, por lo tanto, la parte demandante tenía hasta el lunes 22 de no-viembre, por ser el 20 sábado, para presentar la moción de reconsideración. No obstante, la moción fue presentada el 23 de noviembre de 1999, un día tarde. Copia de lá notifi-cación de la resolución fue archivada en autos el 3 de fe-brero de 2000.
Inconforme con esta determinación, el 6 de marzo la parte demandante recurrió ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) planteando la comisión de dos (2) errores: (1) que el tribunal de instan-cia erró al determinar que la acción de daños estaba pres-crita, y (2) que carecía de jurisdicción para entender en el recurso.
El 30 de marzo dicho tribunal desestimó el recurso por falta de jurisdicción. Adujo, que el archivo en autos de copia de la notificación de la sentencia sumaria parcial apelada fue el 5 de noviembre de 1999, y que el término jurisdiccional de sesenta (60) días para presentar el recurso de apelación venció el 4 de enero, por lo tanto, el Tribunal de Circuito carecía de jurisdicción para atenderlo en sus méritos. Determinó, además, que el sobre con el matasellos de 8 de noviembre de 1999, presentado por el apelante, aquí peticionario, “no constituya] una acreditación fehaciente de la fecha a partir de la cual comenzó a decursar el término” para presentar la apelación, toda vez que no había forma de constatar que dicho sobre, en efecto, correspondía al sobre usado para notificar la sentencia sumaria parcial recurrida(1)
*6rH hH
Una vez más nos confrontamos con problemas que han surgido a raíz de la aprobación de la Ley Núm. 40, supra, que enmendó la Regla 46 de Procedimiento Civil, supra. Recientemente, en Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000), analizamos el alcance de la enmienda y su importancia con respecto a las notificaciones de dictá-menes que generan términos jurisdiccionales o de cumplimiento estricto. De otra parte, en Román v. K-mart Corp., 151 D.P.R. 731 (2000), tuvimos la oportunidad de aclarar cuál es su alcance con respecto a dictámenes de tipo interlocutorio.
En Martínez, Inc. v. Abijoe Realty Corp., supra, pág. 13, al confrontarnos con una situación similar a la de autos expresamos:
Cuando la fecha del archivo en autos fuere distinta a su depó-sito en el correo, la mejor práctica que se ha de seguir por un apelante o peticionario sería incluir en el apéndice de su escrito —junto al recibo del archivo en autos con copia de la notifica-ción de sentencia— una copia del sobre sellado y timbrado en que consta la fecha del depósito en correo de la notificación del dictamen judicial correspondiente. (Énfasis suprimido.)
Aclaramos, además, que la parte opositora podía traer a la consideración del tribunal, de forma fehaciente, cualquier discrepancia que hubiera sobre este asunto.
*7Con relación a la inclusión en el apéndice del sobre que indica la fecha de depósito en el correo, en Martínez, Inc. v. Abijoe Realty Corp., supra, pág. 14, en el escolio 7 de dicha opinión, indicamos:
[E]l Reglamento de este Tribunal y el Reglamento del Tribunal del Circuito de Apelaciones no exigen taxativamente la inclu-sión del sobre, pues fueron aprobados antes de la citada Ley Núm. 40. Estamos ante una situación que se aparta de la norma general de simultaneidad y configura una anomalía in-deseable causada por la Secretaría del tribunal recurrido. La mejor práctica es que se incluya en el apéndice el sobre de envío. Sin embargo, no podemos concluir que su omisión produce automáticamente y de forma fatal la falta de perfecciona-miento del recurso en tiempo, que a su vez genera la falta de jurisdicción. Ahora bien, si una vez señalada la falta, el peticio-nario o el apelante (según sea el caso) la subsana con prontitud, el tribunal no carecería de jurisdicción. (Énfasis suplido.)
Este mismo criterio lo reiteramos en Román et al. v. K-mart Corp. et al., supra, pág. 747. Allí expresamos específicamente que “el no incluir el sobre como prueba no acarrea automáticamente falta de jurisdicción si, señalada la omisión, el peticionario la subsana con prontitud”. íd.
En el caso de autos el peticionario no solo presentó con prontitud el sobre que evidenciaba el depósito en el correo de la notificación tres (3) días más tarde del archivo en autos de copia de la notificación de la sentencia, sino que la parte contraria, el Estado, representado por el Procurador General, admitió que hubo un desfase entre los dos eventos que activó la enmienda a la Regla 46, supra, por lo que el término para presentar la reconsideración se había exten-dido hasta el 23 de noviembre de 1999.(2)
Indudablemente la aceptación de este hecho avaló *8la prueba presentada por el peticionario —el sobre con el matasellos de 8 de noviembre de 1999— y desvaneció cual-quier duda que el tribunal pudo haber tenido sobre el con-tenido del sobre. Después de todo, nuestro sistema es uno adversativo de derecho rogado que descansa en la premisa de que las partes, cuidando sus derechos e intereses, son los mejores guardianes de la pureza de los procesos, y de que la verdad siempre aflore.
Por las razones antes expuestas, se revoca la sentencia recurrida y se devuelve el caso al Tribunal de Circuito de Apelaciones para que continúe el caso de forma compatible con lo aquí resuelto.

Se dictará la correspondiente sentencia.

Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton concurrieron sin opinión escrita. El Juez Aso-ciado Señor Rivera Pérez no intervino.

 Cabe señalar que, para la fecha en que ocurrieron los eventos, la única documentación que podia evidenciar estos hechos era precisamente el sobre en el cual se remitió la notificación. En las Secretarías de los tribunales de instancia no se conservaba récord alguno sobre cuándo se había llevado a cabo el depósito en el correo. La única otra evidencia sería de forma testifical, del abogado o el personal de su oficina que recibió el sobre o de la parte contraria. Fue por estas razones que en *6Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1, 12 (2000), indicamos que las Secretarías de los tribunales deberían remitir dichas “notificaciones a la división de correos el mismo día en el que conste el archivo en autos. Una vez sellados y fran-queados los sobres, el funcionario de correos deberá depositar dicha correspondencia en hora hábil ese día, directamente en la oficina de correos (U.S.P.S.). Cuando se aparte de esa práctica por alguna razón justificada, debe levantarse un acta o ano-tarse en un registro las razones que impidieron el envío oportuno. De este modo, cualquier alegación de parte afectada debido a la falta de simultaneidad entre el archivo en autos y su envío podrá corroborarse con los expedientes oficiales del tribunal correspondiente”. (Énfasis en el original y escolio omitido suplido.) En vista de estos planteamientos notificamos esta opinión a la Directora de la Administración de los Tribunales “para la verificación e implantación correspondiente en las secretarías de los tribunales”. íd., pág. 15 esc. 9.


 En su alegato ante el Tribunal de Circuito el Procurador General expresó:
“Tiene razón la parte apelante [peticionario] de epígrafe en señalar que el tribunal erró al determinar que no había jurisdicción para considerar la moción de reconsideración. Esta fue radicada dentro del término fatal dispuesto por la Regla 47 [sic], según enmendada por la Ley Núm. 40 de 10 de enero de 1999.” Réplica del Procurador General ante el Tribunal de Circuito, de 3 de abril de 2000.